DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1,2,4-9,12, and 14-19 in the reply filed on 1/4/2021 is acknowledged.  Claims 3,10, 11,13, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62734624 (referred to as P624), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Re claim 1:  P624 does not provide adequate support for detect an amount and a direction of echo signals at the donor Rx, wherein the echo signals correspond to reflected RF signals in an environment surrounding the communication device; apply polarization to the second beam of RF signals transmitted to the UE; calibrate the polarization to minimize the echo signals at the donor Rx; generate a second radiation pattern for at least the second beam of RF signals according to the amount and the direction of the echo signals in the environment detected at the donor Rx; and control communication of the at least the second beam of RF signals in the generated second radiation pattern via the service Tx to the UE based on the calibrated polarization, wherein the communication of the at least the second beam of RF signals in the generated second radiation pattern further reduces the echo signals at the donor Rx.

Re claim 3:  P624 does not provide adequate support for claim 3.
Re claim 6: P624 does not provide adequate support for detect a change in the amount and the direction of echo signals from the environment at the donor Rx based on the adjusted forward gain; and re-calibrate the polarization in accordance to the detected change in the amount and the direction of echo signals to reduce the echo signals at the donor Rx.
Re claim 8:  P624 does not provide adequate support for wherein the echo suppression operation comprises a change in a radiation pattern of one or more beams of RF signals transmitted from the service Tx that includes the second beam of RF signals and re-calibration of the polarization to minimize the echo signals that are reflected back to the donor Rx.
Re claim 9: P624 does not provide adequate support for claim 9.
Re claim 10: P624 does not provide adequate support for claim 10.
Re claim 11: P624 does not provide adequate support for claim 11.
Re claim 12:  P24 does not provide adequate support as stated above regarding claim 1.

Re claim 16:  P24 does not provide adequate support as stated above regarding claim 6.
Re claim 18:  P24 does not provide adequate support as stated above regarding claim 8.
Re claim 19: P624 does not provide adequate support for claim 19.
Re claim 20: P624 does not provide adequate support for claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the measure frequency ripple" in line 2 and “the measured transmitter” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believe claim 5 should depend from claim 4 and will be interpreted as such.
Claim 15 recites the limitation "the measure frequency ripple" in line 2 and “the measured transmitter” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes claim 15 should depend from claim 14 and will be interpreted as such.
Claims 6-9 and 16-19 are rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US 20140126464) in view of Negus (US 20150230105).
Re claim 1:
Barrett discloses a donor receiver (Rx) configured to receive a first beam of input radio frequency (RF) signals from a base station or a network node (Fig.4 ref.40 and ref. 122); 
a service transmitter (Tx) configured to transmit a second beam of RF signals in a first radiation pattern to a user equipment (UE) (Fig.4 ref.40 and ref. 1); and 
control circuitry configured to: detect an amount and a direction of echo signals at the donor Rx, wherein the echo signals correspond to reflected RF signals in an environment surrounding the communication device (Fig.4 ref. 44 and Fig.18 and Para.[0093]  For example the relay node may use echo cancellation techniques which serve to identify echoes of its own transmissions and to cancel these echoes in order to detect the signal transmitted by the eNodeB); 
apply polarization to the second beam of RF signals transmitted to the UE (Para.[0096]); 

As shown above, Barrett discloses applying polarization and using echo cancellation techniques.  Barrett does not expand upon all the details of the polarization and thus does not explicitly disclose calibrate the polarization to minimize the echo signals at the donor Rx; generate a second radiation pattern for at least the second beam of RF signals according to the amount and the direction of the echo signals in the environment detected at the donor Rx; and control communication of the at least the second beam of RF signals in the generated second radiation pattern via the service Tx to the UE based on the calibrated polarization, wherein the communication of the at least the second beam of RF signals in the generated second radiation pattern further reduces the echo signals at the donor Rx.
Negus discloses calibrate the polarization to minimize the echo signals at the donor Rx (Para.[0097] wherein the at least one network parameter is adjusted to reduce a potential of interference and Para.[0307]  Exemplary IBR operational parameters (adjustable network parameters) include but are not limited to: the selection operational frequencies; the modification of transmitter antenna patterns; the modifying or selection of antenna polarization or spatial patterns – where Barrett discloses the donor RX); 
generate a second radiation pattern for at least the second beam of RF signals according to the (Para.[0097] wherein the at least one network parameter is adjusted to reduce a potential of interference and Para.[0307]  Exemplary IBR operational parameters (adjustable network parameters) include but are not limited to: the selection operational frequencies; the ); and 
control communication of the at least the second beam of RF signals in the generated second radiation pattern via the service Tx to the UE based on the calibrated polarization, wherein the communication of the at least the second beam of RF signals in the generated second radiation pattern further reduces the echo signals at the donor Rx (Para.[0429]  If the interference is resolvable (8C-110) the processing proceeds to 8C-80 where the radio is configured with the determined radio parameters to avoid interference, and operation returns to 8C-90).
As shown above, Negus discloses adjusting the polarization and radiation pattern based on reducing interference.  Negus does not explicitly disclose the interference signal is an echo signal and the parameter adjustment is based on the amount and direction of the echo signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an echo signal is a well-known type of interference signal and adjusting the parameters would be based on the amount and direction of the echo signal in order to make the appropriate adjustments to compensate for what direction the interfering signal is coming from and the interfering signals amplitude.
Barrett and Negus are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barret to include adjusting polarization and beam patterns as taught by Negus in order to reduce interference (Para.[0307]).
Re claim 2:
Barrett discloses wherein the communication device is at least one of a repeater device, a RF signal booster device, an Evolved-universal terrestrial radio access-New radio Dual (Fig.4 ref. 124 a relay node).
Re claim 12:	Claim 12 is rejected on the same grounds of rejection set forth in claim 1.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Negus as applied to claims 1 and 12 above, and further in view of Eken (US 20080297256).
Re claim 4:
Barrett does not explicitly disclose wherein the control circuitry is further configured to monitor a radio channel that comprises measurement of a frequency ripple of the radio channel and a transmitter signal strength indicator (TSSI).
Eken discloses wherein the control circuitry is further configured to monitor a radio channel that comprises measurement of a frequency ripple of the radio channel and a transmitter signal strength indicator (TSSI) (Para.[0046]  a transmitter signal strength indication (TSSI and Para.[0053]  Filtering may be useful to remove RF frequency ripple that may exist at the output of the variable gain detection).
Barrett and Eken are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Barret to include frequency ripple and TSSI as taught by Eken in order to efficiently use bandwidth (Eken Para.[0005]).
Re claim 14:
	Claim 14 is rejected on the same grounds of rejection set forth in claim 4.

Allowable Subject Matter
Claims 5-9 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471